First, appellant claimed that he was pressured into pleading
                guilty and that he was depressed and mentally unstable when he entered
                the plea. We conclude that appellant failed to demonstrate that his plea
                was invalid. At the plea canvass, appellant stated that no one had
                threatened or forced him to plead guilty, he had read and understood the
                entire plea agreement, and his counsel answered all of his questions
                regarding the plea agreement. There is no indication in the record that
                appellant was coerced or that he suffered from a mental illness that would
                impair his ability to understand the legal proceedings before him. See
                NRS 178.400; see also Godinez v. Moran, 509 U.S. 389, 396-97 (1993);
                Dusky v. U.S., 362 U.S. 402, 402 (1960). Accordingly, we conclude that the
                district court did not err in determining that his guilty plea was knowingly
                and voluntarily entered.
                            Second, appellant claimed that he was not informed that he
                would be subject to lifetime supervision until after he entered his plea.
                This claim is belied by the record, as the plea agreement stated that he
                would receive a sentence of lifetime supervision, and he affirmed his
                understanding during the plea hearing that he would be subject to lifetime
                supervision. Thus, the district court did not err in denying this claim.
                            Next, appellant claimed that he received ineffective assistance
                of trial counsel. To prove ineffective assistance of counsel sufficient to
                invalidate a judgment of conviction based on a guilty plea, a petitioner
                must demonstrate that his counsel's performance was deficient in that it
                fell below an objective standard of reasonableness, and resulting prejudice
                such that there is a reasonable probability that, but for counsel's errors,
                petitioner would not have pleaded guilty and would have insisted on going
                to trial. Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State, 112

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                Nev. 980, 988, 923 P.2d 1102, 1107 (1996). Both components of the
                inquiry must be shown. Strickland v. Washington, 466 U.S. 668, 697
                (1984).
                            First, appellant claimed that trial counsel was ineffective for
                promising him that he would receive concurrent sentences of life with
                parole eligibility after 10 years when he actually received consecutive
                sentences, and for telling him that he would receive life without parole if
                he went to trial. Appellant failed to demonstrate that his counsel's
                performance was deficient or that he was prejudiced. In the plea
                agreement and during the plea canvass, appellant acknowledged that no
                one promised him a particular sentence, that sentencing was in the
                discretion of the district court, and that he had read and understood the
                plea agreement. The plea agreement also informed appellant of the
                potential sentences he faced. Appellant's mere subjective belief as to a
                potential sentence, unsupported by any promise from the court or the
                State, is not sufficient to invalidate his guilty plea as involuntary and
                unknowing. Rouse v. State, 91 Nev. 677, 679, 541 P.2d 643, 644 (1975).
                Furthermore, appellant received significant benefits in pleading guilty—
                the State dismissed 13 felonies and 2 misdemeanors in exchange for his
                pleading guilty to 2 felonies. In light of the record, appellant failed to
                demonstrate that, but for counsel's alleged errors, he would not have
                pleaded guilty but would have insisted on going to trial. Thus, we
                conclude that the district court did not err in denying this claim.
                            Second, appellant claimed that trial counsel was ineffective for
                failing to discuss possible defenses with him, listen to his explanation of
                the offenses, and explain the waiver of his rights to him. Appellant failed
                to set forth specific facts in support of these claims, and thus, he failed to

SUPREME COURT
        OF
     NEVADA

                                                      3
(0) 1947A
                demonstrate that counsel's performance was deficient or that he was
                prejudiced. See Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d 222,
                225 (1984). Furthermore, the record belies his claim regarding the waiver
                of rights, as he acknowledged during the plea canvass that he understood
                the rights that he was giving up by pleading guilty and that he had no
                questions about those rights or the plea negotiations. Thus, the district
                court did not err in denying these claims.
                            Appellant also claimed that: (1) his sentence should be
                modified because it was based on "fake assumptions and allegations" and
                mistakes of fact; (2) his sentence of lifetime supervision did not comport
                with legislative intent, as he was not a "dangerous sexual predator with a
                high degree of likelihood of recidivism"; (3) his lifetime supervision
                sentence was arbitrarily and capriciously imposed in violation of his right
                to due process; (4) his lifetime supervision hearing was null and void
                because he was not adjudicated a dangerous sexual predator with a high
                likelihood of recidivism; and (5) his lifetime supervision sentence and
                convictions violated the Double Jeopardy Clause. These claims fall
                outside the scope of claims permissible in a post-conviction petition for a
                writ of habeas corpus challenging a judgment of conviction based upon a
                guilty plea. See NRS 34.810(1)(a). Therefore, we conclude that the
                district court did not err by rejecting these claims.
                            Finally, appellant claimed that he was actually innocent of
                some of the charges and that a failure to grant habeas relief would result
                in a miscarriage of justice. Even assuming a freestanding actual-
                innocence claim is cognizable in a post-conviction petition for a writ of
                habeas corpus, appellant made no colorable showing of actual innocence.
                See Calderon v. Thompson, 523 U.S. 538, 559 (1998) (explaining that, to

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
demonstrate actual innocence, a petitioner must show that "it is more
likely than not that no reasonable juror would have convicted him in light
of. . . new evidence" (internal quotation marks omitted)). Accordingly, we
            ORDER the judgment of the district court AFFIRMED. 2




                                                                  J.




cc: Hon. Jessie Elizabeth Walsh, District Judge
     Charlie Cabrera
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




      2We   have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.




                                     5